OFFICE    OF THE    ATTORNEY       GENERAL          OF TEXAS
                              AUSTIN




Xonorabk  W. K. Baldridge
Countr an4 Dlrtrlot  Attorney
Dmatoa, raw8
Dar   birr                           opialoa      lo.     O-7151
                                           Do o rleah wt                0r    rr&r            of
                                           lorr    tha         threr         iacher          q-0,




                                                              h are          1088
                                                              8r    th8 a,aro,
                                                              on8 p8rroa
                                                           Ia8 la Donton
                                                            end oirtinct
                                                              UnlmfullJ
                                                        mt8        GOfi8tltUtO


                                        unAer Artlolo 927, Vernon’8
                                      , Srom rhloh we quota:




                                     creek,    lake,   bayou,   pool,
      lagoon     or tank,    in thlr  State,    aa7 wt,     trap ur
      Dther device      fw catching      fish,    or take   3r catch
      any flab fram aald vaterr          vlth any aet,      seine,    dt-
      rice,     or hook and line     or trot line,      other than as
      pernltted     herein.     Uhoever vlol4ter       8ny provlelon      of
      thl8 8rticle      8hll    be fined    not 108s than tvsnty-five
      nor more than one hundred dolbrr.              ”



                                                  . . ..-..- ._...~_.. . . ..-..   .--.---   .--.--...-
Bonorabl8     Y. II. Baldrldm   - Pam 2


            The prevlourly  quoted article maker Illegal both
(1)   the act- of 4~~~11~ In fr 88hvatrr l   net vhoee mcl8hs#
                                             7 80
                            h e 88quAr0, M O l        (2)   the aOt O?
taklag   or  aetahlaq of ?18h from    fresh   vator    vlth   en7   net
other    thaa a8 permItted thweln.
            Ue think It 18 olrar th a l       taoh act of placing a net
In fre8h uaterr of thlr State contrary to Article            927, 8upra,
18 a wparate        act and a 8eparatO OffOaW, beoauw each plaClEL(I
II 8 wparate        tranuatlon     ocaurrlng at a dlffereat     lace and et
a different      tlrw.    22 Corpus Jurlr !Jeoundum, w@      6 8 8tat88,
“Separate and dlrtlnct         act8 of the 8am8 nature perroL8d      at
differrot   tirr       gsnerelly   aonrtltute  repmate oifenrer.”
             Xovever,    the catahlrq or taking of flab from an un-
laufti    set 18 One tranraatlnn rerultlng      from a rlngle act or
rolltloa,    rOwdlO88      a? the number of fish taken.     If 18 vell
8ettled    In locordmce with thlr theory that ‘the rteallng           o?
dlfferent    artlale8    at the 88~18 time aad place,   80 that the
trmmeatlon      18 the unm,l8     but one otfenn,   and the acetarred
may not be convicted on reparate Indictment8 aharglng            dlffer-
eat part8 a? the tranractlon        a8 dL8tlnct offewe8.”      Ullron
08. State 45 Tex. 76, and Yllllr        VI. litate,  6 3. Y. 857.
 Were     8everal lot8 are In feet put       0r one tranractlon,     there
18 only one crime although each or 8uCh lct8 tight have con-
rtltuted    a orlm     In ltrl?   I? not part of ruch tramaction."
22 Corpur Jar18       &aundum, pp* 60-61.
           Th4 failure   of the Isglrhturo      to exprorrly meke
tha unlawful taking O? reah fl8h a 84paratO o?fenIe,           jurt
a8 they have uule a remrate oftrnr4        of the unlavful     taking
o? each  gysr bird 8nd laah g&me llm81        under Artlale   873,
Vernon*8 Annotated penal Code, lndloate8        the Leglrlature     did
not contemplate    nor derlre  that each unlavful taking Of 8 ?18h
be a reparate   oftenee   under Article  527,   8upr8.

            Therefore,  JOU are advised that each net, the meehee
of vhlch are leee then three inches      aquare, placed   in the
vatsre   of Lake Dallas   In Centon County,  Texas,  constitutes     a
separate   offcare  83 each placing of l net is B separate       trans-
action.    YDU are further   advised that the unlautul    taking    =r
catchlog   of flab   81 prohibited       b7 Article      927,     8upra,   re-
8ultlng from one tran8aation,  So rluaplo,   from one oet,
oonrtltutrr  only one vlo&tion  a8 It 18 but one tranaactlon,
regardle88  0s the number 0s rirh cwght or taken.

                                          Your8 vary      truly




                                     I



                                              Stevclrt     if. D8Vor4
                                                          A88i8t&nt